DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/03/2022 has been accepted and entered. Claim 1 has been amended and claim 4 has been cancelled, claims 14-18 were previously objected and claims 19-24 were previously allowed. No claims have been added. Claims 1-25 are pending.

	Response to Arguments
Applicant’s arguments, see pgs. 15-18, filed 03/03/2022, with respect to claims 1-13 rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0333532 (Whoriskey) in view of US 2018/0196246 (Bares), have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 


Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1 and 19, the prior art of record fails to disclose or reasonably suggest, an optical module and method for imaging fluorophores in a live-cell biological sample, comprising an emission filter arranged in a primary emission optical path for light emitted by the fluorophores in the live-cell biological sample, wherein the primary emission optical path is configured to terminate at an imaging sensor, where the emission filter is configured to pass light in a first band, a second band and a third band of emission wavelengths and is configured to reflect light in the first band, the second band and the third band of excitation wavelengths.
With regards to claim 19 and 25, Kim discloses Fourier ptychographic imaging methods [0005], comprising;
aligning a first biological sample ([0004][0055]; fluorescent biologic assay) and a fluorescence microscope [0001] such that the first biological sample is located within a field of view of the fluorescence microscope ([0067][0097]; loading a multi-well plate into the imaging system), wherein the first biological [0099], (ii) a second fluorophore that emits light in a second band of emission wavelengths in response to illumination by light in second band of excitation wavelengths ([0044] and [0058] implies that the sample has multiple fluorophores therefore a second fluorophore would have been obvious. [0099]), and (iii) a third fluorophore that emits light in a third band of emission wavelengths in response to illumination by light in third band of excitation wavelengths ([0044] and [0058] implies that the sample has multiple fluorophores therefore a third fluorophore would have been obvious. [0099] ); 
obtaining a set of images of the first biological sample using the fluorescent microscope, wherein the images of the set of images differ with respect to focus setting [0100][0087];
determining, based on the set of images, first, second, and third in-focus settings for the first, second, and third bands of emission wavelengths [0091][0092], respectively.
However, Kim et al. (US 2016/0216503) and the prior art of record, does not specifically disclose or specifically suggest;
the first in-focus setting to obtain, via an image sensor of the fluorescence microscope, a first image of light in the first band of emission wavelengths; 
during a second period of time, using a second light source to illuminate the first biological sample with light in the second band of excitation wavelengths and operating the fluorescence microscope according to the second in-focus setting to obtain, via the image sensor, a second image of light in the second band of emission wavelengths; and
 during a third period of time, using a third light source to illuminate the first biological sample with light in the third band of excitation wavelengths and operating the fluorescence microscope according to the third in-focus setting to obtain, via the image sensor, a third image of light in the third band of emission wavelengths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884